I join in the foregoing dissent by Mr. Justice Angstman. The majority opinion is an able exposition of the rule of res judicata. It is unfortunate, however, that the research the majority opinion required was not devoted to a more worthy cause.
The rule of res judicata comes to us from the old common law. It finds implied, but no express authority in our statutes and Constitution. It is meritorious when justly applied but it is absurd to assume that it was ever intended to be invoked to sustain as here an erroneous and vicious decision such as the case of Woodward v. Perkins, 116 Mont. 46, 147 P.2d 1016. Rules of law are ordained and established in the interest of the administration of justice. The case just mentioned is so manifestly unjust that no rule of law should be permitted to shield it from the condemnation it clearly deserves.
Rehearing denied Sept. 11, 1946.